WADE, Justice.
This is a divorce action in which plaintiff was awarded a divorce, a property settlement and monthly support money for two children. Defendant was cited for contempt for failure to make such monthly payments but the court found the plaintiff in contempt for removing the children from the jurisdiction and exonerated defendant from contempt. Plaintiff appeals.
Defendant concedes that the court erred in finding plaintiff in contempt because that issue was not raised under this citation. The court also erred in making its findings, conclusions and judgment because the matter was never submitted to the court for decision. After several hearings the matter was continued until December 28, 1954, and when the matter was called on that date defendant was not present and the court further continued it until February 8, 1955. Thereafter the court made and entered its findings, conclusions and judgment on the 30th day of December, 1954, without setting aside the order continuing the case or without any notice to the plaintiff. Since the matter will be heard by another judge, the former judge’s term of office having expired, it is not necessary for us to consider the question of whether it was error to exonerate defendant from contempt.
The findings, conclusions and decree are set aside and the case remanded for further hearing and decision on all points raised on this petition including a reasonable attorney’s fee.
McDonough, c. j., and crockett, HENRIOD and WORTHEN, JJ., concur.